DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is a 371 of PCT/CN2017/087094 filed on June 2, 2017, which claims foreign priority under 35 U.S.C. 119(a)-(d) based on China Parent Application No. CN200610392847.8, filed on June 3, 2016. 

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on October 30, 2019 and September 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of the preliminary amendment, dated January 9, 2019. Claims 4, 5, 8, 12, 19, and 20 have been amended; claims 6, 9, 13, 18, 22, 23, 25, 26, and 29-49 have been cancelled. Claims 1-5, 7, 8, 10-12, 14-17, 19-21, 24, 27, and 28 are pending. This communication is considered fully responsive and sets forth below. 

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show what the components are. 
Regarding FIG. 9, it presents as follows:

    PNG
    media_image1.png
    326
    642
    media_image1.png
    Greyscale


The text in the boxes, especially in the middle box is not clearly shown in the figure. Actually, it is pretty fuzzy.  
Similar objections apply FIGs. 10 and 11.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 5, 20, and 21 rejected under 35 U.S.C. 112(b).
Regarding claim 5, it recites, “The method of claim 1, wherein the paging message is further used to indicate at least one of: the terminal device identifier; the terminal device identifier and signal information corresponding to the signal; or whether the response information returned by a network-side device, 
wherein the signal information…”
It is rejected since there is a lack of antecedent basis for the usage of the term “the response information” as indicated in italics above.
Similar rejection applies to the usage of the term “the response information” in claim 20 line 4 and claim 21 line 1.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 4, 5, 16, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Um et al. (US 2018/0323917).
Regarding claim 1, Um et al. teach the method for determining a position of a terminal (paragraphs [0025] lines 1-11 & [0212] lines 1-8; Examiner’s Notes: UE depicted in FIG. 12 of the prior art teach the limitation of “a terminal” in the instant application), comprising: 
sending a paging message or first downlink control information (DCI) to the terminal (paragraphs [0011] lines 1-9 & [0025] lines 1-11; Examiner’s Notes: NodeB sending DCI to UE depicted in FIG. 12 of the prior art teaches the limitation of “sending a paging message or first downlink control information (DCI) to the terminal” in the instant application), the first DCI or the paging message being used to trigger the terminal to send a signal (paragraph [0015] lines 1-3; Examiner’s Notes: the sounding reference signal (SRS) in the prior art teaches the limitation of “a signal;” in fact, using DCI for triggering of an SRS transmission from the terminal/UE in the prior art teaches the limitation of “the first DCI or the paging message being used to trigger the terminal to send a signal” in the instant application), and transmission of the first DCI being started from a paging opportunity (PO) of the terminal (paragraph [0016] lines 1-12; Examiner’s Notes: “the SRS transmission is possible”  in the prior art teaches the limitation of “a paging opportunity (PO);” in fact, sending DCI when the SRS transmission of terminal/UE is possible in the prior art teaches the limitation of “transmission of the first DCI being started from a paging opportunity (PO) of the terminal” in the instant application); and 

Regarding claim 2, Um et al. further teach the method, wherein cyclic redundancy check (CRC) bits of the first DCI are scrambled through one of: a paging-radio network temporal identifier (P-RNTI), a terminal device identifier or low bits of the terminal device identifier (paragraph [0126] lines 1-9; Examiner’s Notes: RNTI in the prior art teaches the limitation of “a paging-radio network temporal identifier (P-RNTI);” in fact, scrambling CRC based on the RNTI according to the terminal in the prior art teaches the limitation of “cyclic redundancy check (CRC) bits of the first DCI are scrambled through one of: a paging-radio network temporal identifier (P-RNTI), a terminal device identifier or low bits of the terminal device identifier” in the instant application).  
Regarding claim 4, Um et al. teach the method, wherein the first DCI is further used to indicate at least one of: signal information corresponding to the signal; or whether the terminal, after sending the signal, is required to monitor response information returned by a network-side device (paragraph [0015] lines 1-3 & claim [5] lines 1-9; Examiner’s Notes: SRS symbol position information in the prior art teaches the limitation of “signal information corresponding to the signal;” in fact, the DCI 
wherein the signal information comprises at least one of: a coverage level (CL), a frequency-domain position, a time-domain position, a number of transmissions performed according to the CL, an interval between two adjacent transmissions, sequence information or power information (claim [5] lines 1-9; Examiner’s Notes: time domain symbol in the prior art teaches the limitation of “a time-domain position;” in fact, the SRS symbol position information including time domain symbol in the prior art teaches the limitation of “the signal information comprises at least one of: a coverage level (CL), a frequency-domain position, a time-domain position, a number of transmissions performed according to the CL, an interval between two adjacent transmissions, sequence information or power information” in the instant application).  
Regarding claim 5, Um et al. teach the method, wherein the paging message is further used to indicate at least one of: the terminal device identifier; the terminal device identifier and signal information corresponding to the signal; or whether the terminal, after sending the signal, is required to monitor the response information returned by a network-side device (paragraph [0126] lines 1-9; Examiner’s Notes: RNTI according to the terminal in the prior art teaches the limitation of “terminal device identifier;” in fact, the DCI indicating RNTI according to the terminal in the prior art teaches the limitation of 
wherein the signal information comprises at least one of: a CL, a frequency-domain position, a time-domain position, a number of transmissions performed according to the CL, an interval between two adjacent transmissions, sequence information or power information (claim [5] lines 1-9; Examiner’s Notes: time domain symbol in the prior art teaches the limitation of “a time-domain position;” in fact, the SRS symbol position information including time domain symbol in the prior art teaches the limitation of “the signal information comprises at least one of: a coverage level (CL), a frequency-domain position, a time-domain position, a number of transmissions performed according to the CL, an interval between two adjacent transmissions, sequence information or power information” in the instant application).  
Regarding claim 16, Um et al. teach the method for determining a position of a terminal (paragraphs [0025] lines 1-11 & [0212] lines 1-8; Examiner’s Notes: UE depicted in FIG. 12 of the prior art teach the limitation of “a terminal” in the instant application), comprising: 
receiving, by the terminal, a paging message or first downlink control information (DCI) from a network-side device (paragraphs [0011] lines 1-9 & [0025] lines 1-11; Examiner’s Notes: NodeB depicted in FIG. 12 of the prior art teaches the limitation of “a network-side device;” in fact, NodeB sending DCI to UE depicted in FIG. 12 of the prior 
 sending, by the terminal, the signal to the network-side device (paragraph [0292] lines 1-15; Examiner’s Notes: the terminal/UE sending the SRS to NodeB in the prior art teaches the limitation of “sending, by the terminal, the signal to the network-side device” in the instant application).  
Regarding claim 17, Um et al. teach the method, further comprising: scrambling cyclic redundancy check (CRC) bits of the first DCI through one of: a paging-radio network temporal identifier (P-RNTI), a terminal device identifier or low bits of the terminal device identifier (paragraph [0126] lines 1-9; Examiner’s Notes: RNTI in the 
Regarding claim 19, Um et al. teach the method, wherein the first DCI is further used to determine at least one of: signal information corresponding to the signal; or whether response information returned by the network- side device is required to be monitored after the signal is sent (paragraph [0015] lines 1-3 & claim [5] lines 1-9; Examiner’s Notes: SRS symbol position information in the prior art teaches the limitation of “signal information corresponding to the signal;” in fact, the DCI including/determining the SRS symbol position information in the prior art teaches the limitation of “the first DCI is further used to determine at least one of: signal information corresponding to the signal; or whether the terminal, after sending the signal, is required to monitor response information returned by a network-side device” in the instant application), 
wherein the signal information comprises at least one of: a coverage level (CL), a frequency-domain position, a time-domain position, a number of transmissions performed according to the CL, an interval between two adjacent transmissions, sequence information or power information (claim [5] lines 1-9; Examiner’s Notes: time domain symbol in the prior art teaches the limitation of “a time-domain position;” in fact, the SRS symbol position information including time domain symbol in the prior art teaches the limitation of “the signal information comprises at least one of: a coverage 
Regarding claim 20, Um et al. teach the method, wherein the paging message is further used to determine at least one of: the terminal device identifier; the terminal device identifier and signal information corresponding to the signal; or whether the terminal, after sending the signal, is required to monitor the response information returned by a network-side device (paragraph [0126] lines 1-9; Examiner’s Notes: RNTI according to the terminal in the prior art teaches the limitation of “terminal device identifier;” in fact, the DCI indicating RNTI according to the terminal in the prior art teaches the limitation of “the paging message is further used to indicate at least one of: the terminal device identifier; the terminal device identifier and signal information corresponding to the signal; or whether the terminal, after sending the signal, is required to monitor the response information returned by a network-side device” in the instant application), 
wherein the signal information comprises at least one of: a CL, a frequency-domain position, a time-domain position, a number of transmissions performed according to the CL, an interval between two adjacent transmissions, sequence information or power information (claim [5] lines 1-9; Examiner’s Notes: time domain symbol in the prior art teaches the limitation of “a time-domain position;” in fact, the SRS symbol position information including time domain symbol in the prior art teaches the limitation of “the signal information comprises at least one of: a coverage level (CL), a 
Regarding claim 21, Um et al. further teach the method, wherein the response information returned by the network-side device is not monitored after the signal is sent (paragraph [0305] lines 1-9; Examiner’s Notes: the response message regards to the transmission success or failure of the SRS in the prior art teaches the limitation of “the response information returned by the network-side device;” through the prior art not mentioning “not monitored” directly, the function of “not monitored” is anticipated under 35 U.S.C. 102 based on the teaching of “the response information returned by the network-side device after the signal is sent.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977)).  

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 7, 11, 12, 14, 15, 24, and 28 rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (US 2018/0323917) in view of Kim et al. (US 2018/0205526).
Regarding claim 7, Um et al. teach the method without explicitly teaching the signal comprises a preamble. Kim et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the signal comprises a preamble (paragraph [0072] lines 1-11; Examiner’s Notes: UE transmitting a preamble on a PRACH in the prior art teaches this limitation). Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Kim et al. in the system of Um et al. The motivation for implementing the signal comprises a preamble, is to enhance the mechanism of performing the trucking reference signal (TRS) method, including receiving, from a base station, information indicating that a TRS is transmitted in a subframe, performing tracking by using the TRS, and a terminal performing, in the subframe to which the TRS is transmitted, the demodulation of data or not transmitting an acknowledgement or negative ACK (ACK/NACK) for the data.
Same rational applies to claims 15 and 24.
Regarding claim 11, Um et al. teach the method for determining a position of a terminal (paragraphs [0025] lines 1-11 & [0212] lines 1-8; Examiner’s Notes: UE depicted in FIG. 12 of the prior art teach the limitation of “a terminal” in the instant application), comprising: 

determining a position of the terminal according to the signal from the terminal (paragraph [0292] lines 1-15; Examiner’s Notes: the subframe location, e.g., SFSRS8a depicted in FIG. 20 of the prior art teaches the limitation of “a position of the terminal;” in fact, determining the subframe location (SFSRS8a) of terminal UEa according to the SRS from terminal UEa in the prior art teaches the limitation of “determining a position of the terminal according to the signal from the terminal” in the instant application).  

Regarding claim 12, Um et al. teach the method, wherein the second DCI is further used to indicate at least one of: signal information corresponding to the signal; or whether the terminal, after sending the signal, is required to monitor response information returned by a network-side device (paragraph [0015] lines 1-3 & 
wherein the signal information comprises at least one of: a coverage level (CL), a frequency-domain position, a time-domain position, a number of transmissions performed according to the CL, an interval between two adjacent transmissions, sequence information or power information (claim [5] lines 1-9; Examiner’s Notes: time domain symbol in the prior art teaches the limitation of “a time-domain position;” in fact, the SRS symbol position information including time domain symbol in the prior art teaches the limitation of “the signal information comprises at least one of: a coverage level (CL), a frequency-domain position, a time-domain position, a number of transmissions performed according to the CL, an interval between two adjacent transmissions, sequence information or power information” in the instant application).  
Regarding claim 14, Um et al. teach the method, wherein the terminal device identifier comprises a cell-radio network temporary identifier (C-RNTI) (paragraph [0126] lines 1-9; Examiner’s Notes: RNTI in the prior art teaches the limitation of “a cell-radio network temporary identifier (C-RNTI)” in the instant application).  

receiving, by the terminal, second downlink control information (DCI) from a network-side device (paragraphs [0011] lines 1-9 & [0025] lines 1-11; Examiner’s Notes: NodeB depicted in FIG. 12 of the prior art teaches the limitation of “a network-side device;” in fact, NodeB sending DCI to UE depicted in FIG. 12 of the prior art teaches the limitation of “receiving, by the terminal, second downlink control information (DCI) from a network-side device” in the instant application), the terminal being in a connected state, the second DCI being used to trigger the terminal to send a signal (paragraph [0015] lines 1-3; Examiner’s Notes: the sounding reference signal (SRS) in the prior art teaches the limitation of “a signal;” in fact, using DCI for triggering of an SRS transmission from the terminal/UE in the prior art teaches the limitation of “second DCI being used to trigger the terminal to send a signal” in the instant application), cyclic redundancy check (CRC) bits of the second DCI being scrambled through a terminal device identifier (paragraph [0126] lines 1-9; Examiner’s Notes: RNTI according to the terminal in the prior art teaches the limitation of “a temporal device identifier;” in fact, scrambling CRC based on the RNTI according to the terminal in the prior art teaches the limitation of “cyclic redundancy check (CRC) bits of the second DCI being scrambled through a terminal device identifier” in the instant application), and

Um et al. teach the method without explicitly teaching the transmission of the second DCI occupying a candidate set in a search space of a terminal-specific downlink control channel. Kim et al. from the same or similar field of endeavor teach implementing fairness of the method, transmission of the second DCI occupying a candidate set in a search space of a terminal-specific downlink control channel (paragraph [0369] lines 1-29; Examiner’s Notes: the transmission via UE-specific DCI in the prior art teaches the limitation of “terminal-specific downlink control channel;” the transmission via UE-specific DCI in a search space in the prior art teaches the limitation of “transmission of the second DCI occupying a candidate set in a search space of a terminal-specific downlink control channel” in the instant application). Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Kim et al. in the system of Um et al. The motivation for implementing the transmission of the second DCI occupying a candidate set in a search space of a terminal-specific downlink control channel, is to enhance the mechanism of performing the trucking reference signal (TRS) method, including receiving, from a base station, information indicating that a TRS is transmitted in a subframe, performing tracking by using the TRS, and a terminal performing, in the subframe to which the TRS is transmitted, the demodulation of data or not transmitting an acknowledgement or negative ACK (ACK/NACK) for the data.

Allowable  Subject Matter
14.	Claims 3, 8, 10, and 27 are objected to as being dependent upon a rejected base claim 1 or 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 3, the prior art in single or in combination fails to teach "wherein when the CRC bits of the first DCI are scrambled through the low bits of the terminal device identifier, high bits of the terminal device identifier are indicated through the first DCI; and when the CRC bits of the first DCI are scrambled through the P-RNTI, the terminal device identifier is indicated through the first DCI,” in combination with other limitation of the claim(s).
Regarding claim 8, the prior art in single or in combination fails to teach "wherein when the signal is the preamble, a transmission opportunity for transmission of the preamble is the same as a transmission opportunity for transmission of a random access preamble, or the transmission opportunity for transmission of the preamble is indicated through specified signaling, wherein the specified signaling is used to indicate at least one of the following parameters: a period, a time-domain offset, a frequency-domain subcarrier offset or a subcarrier number, the parameters being used to determine the transmission opportunity for transmission of the preamble,” in combination with other limitation of the claim(s).

Similar limitations are included in claim 27.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473